McAllister, J. This was assumpsit in the County Court, by Reins against Crozier, to recover damages for an alleged hiring of Reins by Crozier, as engineer of the Dore Building for one year, and the wrongful discharge of the former by the latter before the year expired. There was a trial before the court and a jury, resulting in a verdict for plaintiff for $506.50, on which the court, overruling a motion for a new trial, gave judgment, and the defendant brings the case here by writ of error. The bill of exceptions purports to contain all the evidence, which we have carefully read from the record. It appears that plaintiff below never saw the defendant, or had any dealings or communications with or from him personally, of any description. The alleged contract of hiring was made with one Coe, if at all, and so the discharge was by him. The name of Crozier was never mentioned in these transactions, or in any negotiations. The only evidence as to Coe’s agency is to be found in the testimony of Horace A. Hurlburt, who testified that he had general control of all Crozier’s property here, and had general supervision of the building in question. That he never gave Mead & Coe, or either of them, any authority to employ an engineer, or any person, for a year. That he (witness) never had any authority from Crozier to employ an engineer, or anybody, for that length of time. That Mead <fc Coe were agents for Crozier to collect his rents, but that there could be nobody employed without witness’ assent. Hurlburt testified that he never authorized Mead & Coe, or either of them, to employ plaintiff, and there is no evidence that he, in any manner, participated in making the alleged contract of hiring, or in its ratification afterwards. So, that there being a total absence of all evidence of authority in Coe, or in Mead & Coe, derived from the principal, except the evidence of Hurlburt that they were agents of Crozier to collect rents, the question is narrowed down to the inquiry whether such employment carries with it such an authority as is requisite to bind the principal by the act of these agents in entering into the alleged contract with plaintiff to employ him as engineer of the building for a year. Such a transaction would be wholly outside of the scope of such an agency. The evidence of the authority of Mead & Coe, or either of them, is insufficient to support the verdict.' If Hurlburt was the general agent of Crozier in respect to the Dore Building, and vested with judgment and discretion as to the employment of janitor and engineer, he could not delegate that authority to Mead & Coe, or either of them, so that their acts would bind Crozier. Commercial Bank v. Norton, 1 Hill R. 501. The judgment of the court below will be reversed and the cause remanded. Reversed and remanded.